Order entered March 4, 2020




                                      In The
                               Court of Appeals
                        Fifth District of Texas at Dallas

                                No. 05-19-01026-CR
                                No. 05-19-01027-CR

                       JABARI MALIK LEWIS, Appellant

                                       V.

                        THE STATE OF TEXAS, Appellee

               On Appeal from the 265th Judicial District Court
                            Dallas County, Texas
              Trial Court Cause Nos. F17-58166-R & F16-10864-R

                                     ORDER

      Before the Court is appellant’s March 3, 2020 final motion for extension of

time to file his brief. We GRANT the motion and ORDER appellant’s brief filed

as of the date of this order.


                                            /s/   CORY L. CARLYLE
                                                  JUSTICE